Citation Nr: 1110516	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  05-36 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to May 13, 2005 for the grant of special monthly pension based on the need for regular aid and attendance. 


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to June 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the RO that awarded special monthly pension benefits based upon the need for aid and attendance, effective on May 13, 2005.    

In a June 2007 decision, the Board denied the Veteran's claim for an earlier effective date.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).

In October 2008, the Court issued an order that granted a Joint Motion vacating the June 2007 decision and remanding the matter to the Board for action in compliance with the Joint Motion.

In April 2009, the Board denied the Veteran's claim for an earlier effective date.  The Veteran again appealed to the Court.  

In May 2010, the Court issued an order that granted a Joint Motion, vacating the April 2009 decision and remanding the matter to the Board for action in compliance with the Joint Motion.  



FINDINGS OF FACT

1.  The August 4, 1993 application for special monthly pension benefits based on "blindness" can be liberally read to include an informal claim for a rate of special monthly pension to include that based on the need for regular aid and attendance.   

2.  After the September 1993 rating decision granted nonservice-connected pension benefits based on his being permanently and totally incapable of obtaining or maintaining substantially gainful employment effective on August 4, 1993, the subsequent rating actions denying special monthly pension expressly addressed the evidence submitted by the Veteran in support of his claim showing visual acuity of 20/200 in the right eye and hand motion only in the left eye.    

3.  The Veteran was notified of the September 1993 rating decision and apprised of his appellate rights in a September 23, 1993 letter, but did not file a timely appeal.  

4.  Prior to May 13, 2005, the Veteran is not shown to have had impaired visual acuity manifested by worse than 20/200 in the right eye or to have been unable to care for his daily personal needs or protect himself from the dangers and hazards incident to his daily environment without the regular assistance of another.



CONCLUSION OF LAW

An effective date earlier than May 13, 2005 for the award of special monthly pension benefits based on the need for regular aid and attendance is not assignable.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.351, 3.352, 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

By way of a letter dated in August 2005, the Veteran was furnished notice of the type of evidence needed in order to substantiate his claim for an earlier effective date, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The August 2005 letter provided the Veteran with notice of the law regarding effective dates and the claim for an earlier effective date was readjudicated in the October 2005 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

While the Dingess notice was not provided prior to the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process and the claim was readjudicated in October 2005.

In this case, the Veteran was not provided with notice of the degree of disability.  However, this issue on appeal involves effective date of the entitlement to the benefit and does not address a disability rating.  

Thus, the lack of notice of disability ratings is harmless error.  The Board finds that VA has satisfied its duty to notify the Veteran.  

The Veteran has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  It is also clear from the Veteran's and his attorney's arguments that he has actual knowledge as to how an effective date is assigned.  See the September 2010 statement from the Veteran's attorney.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.

The Board finds that the duty to assist has been met.  There is no identified relevant evidence that has not been accounted for.  The Board finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with the claims file consists of the Veteran's service medical records, post-service medical treatment records, a VA examination, and statements submitted by the Veteran and his representative in support of the claim. 

This appeal has been pending for five years and the Veteran has had multiple opportunities to submit evidence in support of his claim.  The evidence needed to decide the appeal is associated with the claims folder.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance is required to assist the Veteran in substantiating his claim for an earlier effective date.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria

Earlier effective date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date or receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of disability pension may not be effective prior to the date the entitlement arose.  38 C.F.R. § 3.400(b). 

Under 38 C.F.R. § 3.401(a), when an award of pension or compensation based upon an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  An alternate basis for an award is the date of departure from a hospital, institution, or domiciliary.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits (as a claim for increase or to reopen) will be the date of receipt of the claim or the date entitlement arose, whichever is later.  If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  Acceptance of a report of examination or treatment as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  38 C.F.R. § 3.157.

As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

For reports prepared by a non-VA hospital where the Veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  

For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b).


Special Monthly Pension

Entitlement to a special monthly pension for aid and attendance benefits is predicated upon the evidence of record showing that the veteran is so helpless as to need regular aid and attendance of another person.  A person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home on account of mental or physical incapacity, or (2) helpless or blind, or so nearly helpless or blind as to need the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Where an otherwise eligible veteran is in need of regular aid and attendance, an increased rate of pension is payable.  38 U.S.C.A. § 1521(d).

Determination as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determination, consideration is given to such conditions as: inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself due to loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352.

"Bedridden" will be a proper basis for the determination, and it is defined as that condition which, through its essential character, actually requires that all the disability conditions enumerated above be found to exist before a favorable rating may be made.  

The particular personal function, which the claimant is unable to perform, should be considered in connection with his contention as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and assistance, not that there is a constant need.  38 C.F.R. § 3.352(a).

The particular personal functions that a claimant is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.

The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996). 


Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

In the present case, the Veteran applied for nonservice-connected pension benefits in August 1993.  In the application, he indicated that the nature of his disease or sickness was blindness.  He added that he was not employed and last worked as a handyman in 1991.  In the remarks section the Veteran wrote "will apply for SSI - A&A? -> Legally Blind."  He was not in a nursing home.  

In a September 1993 rating decision, the RO granted pension benefits on the basis that the Veteran was permanently and totally incapable of obtaining or maintaining any form of substantially gainful employment.  The RO noted that the medical evidence showed that the Veteran had a high school education and last worked as a handyman in 1991.  

The RO added that the evidence showed that the Veteran had recently suffered bilateral retinal detachment and that, despite extensive surgical intervention, his visual acuity was 20/200 in the right eye and hand motion only in the left eye with a poor prognosis for any improvement in vision.  

The Veteran was notified of this decision and apprised of  his appellate rights in September 1993.  He did not enter a timely appeal.   

Subsequently, in March 2000, the Veteran applied for compensation under 38 U.S.C.A. § 1151 on the basis of low eyesight in the left eye due to surgery by VA.

In November 2000, the RO granted this benefit and assigned an evaluation of 10 percent, as well as special monthly compensation based on loss of use of one eye.  Both benefits were made, effective on March 6, 2000.

An August 2001 VA outpatient treatment record indicated that the Veteran had right eye vision of 20/200 at distance.  

The Veteran submitted another claim to the RO in December 2004.  He claimed that a higher evaluation of 30 percent was warranted for the left eye on the basis of his having total blindness in one eye.  This claim was denied by the RO in January 2005, and the rating decision reflects that the Veteran had failed to report for a VA eye examination scheduled in November 2004.

On May 20, 2005, the RO received the report of a May 13, 2005 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).

This report indicated that the Veteran was able to feed himself with his left hand, but was unable to button clothing or shave and needed assistance with bowel movements.  His grip was noted to be fair to poor, and fine motor strength was described as poor.  Other findings included reduced range of motion of the lumbar spine, dizziness, memory loss, and poor balance.

The examiner noted that the Veteran did not drive and rarely went anywhere except to doctor appointments.  The listed diagnoses included those of left eye blindness secondary to cataract surgery, right partial retinal detachment, degenerative disc disease of the lumbar spine, an abdominal aneurysm, bursitis of the hips, a bilateral hernia and varicose veins.

The examiner specifically certified that the Veteran required the daily personal health care services of a skilled provider, without which he would require hospital, nursing home or other institutional care.

Based on these examination findings, the RO granted special monthly pension benefits based on the need for the regular aid and attendance of another person.  This was effective on May 13, 2005, the date of the aforementioned examination, which is the date the entitlement arose.  See 38 C.F.R. § 3.400.  

The Board also observes that, in an October 2005 Statement of the Case, the RO noted that the grant of special monthly pension was predicated not on loss of visual acuity alone, as right eye vision of 20/200 had been shown, but instead on the overall findings from the May 2005 examination.

The RO subsequently received VA outpatient records, dated from April 1993 to October 2005.  These records addressed the Veteran's section 1151-compensated visual problems and his nonservice-connected disorders and a May 2001 record contained a notation of difficulty dressing because of left shoulder pain.  

At the same time, these records are devoid of a specific determination that the Veteran was in need of regular aid and attendance based on his disabilities.  There was also no indication of his vision becoming worse than 20/200 in the right eye.  

The Veteran and his representative now argue that the August 1993 claim was also a claim for special monthly pension based upon the need for aid and attendance due to the Veteran's blindness.  They argue that this claim for aid and attendance was not adjudicated in the September 1993 rating decision and this claim was pending at the time of the May 2005 rating decision.  

The Veteran and his attorney assert that the effective date for special monthly pension based upon the need for regular aid and attendance should be granted on August 4, 1993 since the medical evidence at that time showed that the Veteran was legally blind and, therefore, in need of aid and attendance.    

The Board notes that this matter was remanded in October 2008 and May 2010 in order that the Board might address whether the written notation in the Veteran's August 1993 application for pension benefits that the Veteran "will apply for SSI - A&A? -> Legally Blind" constituted a claim for special monthly pension based on the need for aid and attendance, whether a claim for special monthly pension based upon aid and attendance had been pending since 1993, and whether the Veteran met the criteria for special monthly pension based upon the need for aid and attendance pursuant to 38 C.F.R. § 3.351 and Turco at the time of the 1993 application.   

In reading the August 1993 statements in the context of the fact presented at that time, the Board finds that the language itself evidences no clear intent to seek any benefit other than the previously unassigned basic rate of pension.  

Assuming that the Veteran was represented at that time and provided with advice as to applicable rating criteria, the words "will apply" would indicate that, with the assistance of his representative, he would provide evidence to support or even add to his claim for pension benefits during course of the ongoing adjudication process.  

Thus, given a sympathetic reading the identified language in the 1993 application, and the RO's subsequent handling of the claim, the previous adjudication must be viewed to have addressed a claim for any rate of pension benefit to include that special monthly pension based on a specified anatomical loss or loss of use, being housebound or meeting the housebound rate, or needing the regular aid and attendance of another.  

The United States Court of Appeals for the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations,"  Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

The law generally requires VA to "give a sympathetic reading to the Veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).

According, on this record, the Board finds that the August 4, 1993 claim included that of entitlement to special monthly pension based on the need for aid and attendance and that this particular benefit was implicitly denied in the September 1993 rating decision and subsequent confirming and continuing rating actions.   

Although the September 1993 rating decision did not discuss a higher rate of special monthly pension based on the need for aid and attendance, in certain circumstances, "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if the [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed.Cir.2009).  

This "implicit denial" rule will result in the termination of the pending status of a formal or informal claim.  Munro v. Shinseki, No. 09-7110 (Fed. Cir. Aug. 6, 2010).

For an "implicit denial" of an unadjudicated claim, the issue must be closely related to the adjudicated issue.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In this case, the adjudicated claim was for entitlement for special monthly pension, also known as a nonservice-connected disability pension, pursuant to 38 U.S.C.A. §§ 1502 and 1521.  

As indicated, special monthly pension based of the need for regular aid and attendance is closely related to and a form of pension benefit paid at a higher monetary level based impairment caused by nonservice-connected disability.  

The criteria for entitlement to special monthly pension is set forth in 38 U.S.C.A. § 1521(a) and the criteria are met if a Veteran is permanently and totally disabled due to nonservice-connected disability that is not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(d) indicates that the rate of the special monthly pension may change if there is evidence that the Veteran is in need of regular aid and attendance.       

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that, where a veteran files more than one claim with the RO at the same time and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  

The proper remedy under such circumstances is to file a timely Notice of Disagreement as to the RO's failure to address that claim.  The Federal Circuit subsequently held that the "implicit denial rule" established in Deshotel applied where a regional office's decision provided a veteran with reasonable notice that his claim for benefits was denied.  It was noted that whether or not the regional office's decision was appealed has no bearing on the reasonableness of the notice afforded by that decision.  See Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009).  

Here, the RO initially notified the Veteran that he was entitled to a special monthly pension benefits based on having permanently and totally disability that prevented him from engaging in substantial employment.  He was advised of his right to appeal.  

There was reasonable notice as to special monthly pension at a higher rate in that the Veteran was only claiming such benefits based on "blindness" as identified in his initial application.  

Significantly, after being notified that he could submit evidence in support of his claim, the Veteran did provide additional medical evidence about his impairment of visual acuity that was subsequently addressed by the RO in a November 1993 rating action.  In January 1994, the RO informed the Veteran that the rating decision of September 1993 had been confirmed.  

Clearly, in addressing the claim for special monthly pension benefits in terms of the evidence submitted in support of the claim, the RO had provided sufficient information for the Veteran to know that any claim for "A+A" was being denied.              

The Board finds that the RO provided sufficient information for a claimant to reasonably know that he was not entitled to higher special monthly pension benefits based on blindness.  

It is significant to note that, in connection with his initial application, the Veteran did not assert or present competent evidence to show that he required the regular aid and attendance of another in accomplishing the activities of daily living or in protecting himself from the hazard incident to his daily environment.   For this reason, it was reasonable that the RO did provide a explanation about this aspect of the claim.  

The Veteran was notified about his appellate rights by correspondence dated in September 23, 1993 and in subsequent letters.  However, the Veteran did not express a timely disagreement with the initial rating determination.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Thus, on this record, the Board finds that the claim for special monthly pension based on the need for regular aid and attendance was implicitly denied in the September 1993 and subsequent rating actions.    

In addition, the Board finds that the criteria for special monthly pension based upon the need for regular aid and attendance were not shown to have been met prior to submission of the medical evidence on May 13, 2005.  

The Veteran and his attorney also argue that the criteria for special monthly pension based upon the need for aid and attendance were met in 1993 because an ophthalmologist indicated that the Veteran was "legally blind."  

The medical evidence dated in 1993 showed that the Veteran's visual acuity was 20/200 in the right eye and hand motion only in the left eye.  In an examination report received in September 1993, the ophthalmologist opined that the Veteran was legally blind in both eyes with a poor prognosis for improved vision.  

The Board finds that this medical evidence does not establishes that the Veteran meets the criteria set forth in 38 C.F.R. § 3.351(c)(1).  The applicable criteria provide that this was to be based on being blind or so nearly blind as to have a best corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less.  

Thus, the evidence at that time did not establish that the Veteran met the criteria for special monthly pension based on the need for regular aid and attendance.  The evidence at that time did not address the meaning of the term of being legally blind.  Further, the Veteran did not meet the criteria for being so nearly blind since he had 20/200 vision in the right eye. 

The Veteran and his attorney argue that, in Turco, the Court held that the criteria in 38 C.F.R. § 3.351(c)(1) involved legal blindness.  However, the Board disagrees with this interpretation.  The Court in Turco indicated that 38 C.F.R. § 3.351(c)(1) "deals with situations where the claimant is legally blind."  See Turco, 9 Vet. App. at 224.  

The Court did not establish a new criteria under 38 C.F.R. § 3.351(c)(1), but only that legal blindness could require the need for regular and attendance by meeting the requirements of 38 C.F.R. § 3.351(c)(1).  If a claimant meets the criteria in 38 C.F.R. § 3.351(c)(1), the claimant meets the common definition of legal blindness.  

However, a claimant who is legally blind may not meet the requirements in 38 C.F.R. § 3.351(c)(1).  Legal blindness is generally defined as maximal visual acuity in the better eye after correction of 20/200 with a total diameter of the visual field in that eye of 20 degrees.  See Dorland's Illustrated Medical Dictionary (28th ed. 1994).  

The Board also notes that 38 U.S.C.A. § 1502(b) indicates that a person shall be considered to be in need of regular aid and attendance if such person is helpless or blind or so nearly helpless or blind as to need or require the regular aid and attendance of another person.  

In the present case, the Board finds that, at the time of the August 1993 application and prior to the May 13, 2005 examination, the medical evidence did not establish that the Veteran was so nearly helpless or blind as to be in need of the aid and attendance of another person.  

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2010).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2010); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  

"Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2010).

The medical evidence for the time period prior to May 13, 2005 did not establish that the Veteran was unable to dress or undress himself or to keep himself ordinarily clean and presentable.  He had no frequent need to adjust special prosthetic or orthopedic appliances or that he even used such appliances.  

There was no evidence that the Veteran was unable to feed himself through loss of coordination of upper extremities or through extreme weakness; to attend to wants of nature; or to have incapacity, physical or mental, which required care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  

The medical evidence in 1993 showed that the Veteran received treatment and surgery for bilateral retinal detachment.  There was no evidence that the eye disabilities caused a need for aid and attendance of another person on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  

In fact, the Veteran was advised not to drive in April 1993, but the record indicated that the Veteran refused this advice.  The Board finds that a driving restriction does not in and of itself cause a need for aid and attendance of another person.  The May 1993 summary for discharge from the hospital after the eye surgery did not indicate that the Veteran had a need for regular aid and attendance, as specified.  

Moreover, the VA treatment records dated from 1997 to 2000 did not show a need for aid and attendance.  An August 2001 VA treatment record noted that low vision devices were ordered and sent to the Veteran's residence.  The medical evidence showed that, while the Veteran needed assistance with transportation, he was able to report to VA for medical treatment without the assistance of another.  

In this case, the Board finds that entitlement to special monthly compensation based upon the need of aid and attendance is not shown to have arisen earlier than May 13, 2005 with the report of the examiner that the Veteran required the daily personal health care services of a skilled provider, without which he would require hospital, nursing home, or other institutional care.  

Thus, the effective date of this benefit is May 13, 2005, the date the entitlement arose.  See 38 C.F.R. § 3.400.  

The Board finds that the preponderance of the evidence is against the Veteran's claim.  There is no evidence of the need for regular aid and attendance prior to May 13, 2005 or any indication that entitlement to this benefit, based on medical evidence, arose prior to the examination conducted on that date.  

As such, the Board finds that an effective date prior to May 13, 2005 is not assignable in this case. 


ORDER

The claim for an effective date prior to May 13, 2005 for the award of special monthly pension based on the need for aid and attendance is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


